--------------------------------------------------------------------------------

Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 17, 2007, by and between Rexahn Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and each of the purchasers identified on Schedule A
hereto (each a “Purchaser” and collectively the “Purchasers”).


Recitals


The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) under the Securities Act of 1933, as amended (the “1933 Act”), and
the provisions of Regulation D (“Regulation D”) and/or Regulation S
(“Regulation S”), each as promulgated by the U.S. Securities and Exchange
Commission (the “SEC”) under the 1933 Act.


Each Purchaser wishes to purchase, and the Company wishes to sell and issue to
each Purchaser, upon the terms and subject to the conditions stated in this
Agreement, (i) the number of shares of its common stock, par value US$0.0001 per
share (the “Common Stock”), set forth opposite such Purchaser’s name on Schedule
A hereto (with respect to each Purchaser, the “Initial Shares”), and (ii) a
warrant, in substantially the form attached hereto as Exhibit A (each a
“Warrant” and collectively the “Warrants”)), to acquire up to the number of
shares of Common Stock set forth opposite such Purchaser’s name on Schedule A
hereto (with respect to each Purchaser the “Warrant Shares”) at an exercise
price of US$1.80 per share, for aggregate cash consideration in the amount set
forth opposite such Purchaser’s name on Schedule A hereto (with respect to each
Purchaser, the “Purchase Price”).


Agreement


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Purchaser agree
as follows:


1.           DEFINITIONS.  In addition to those terms defined above and
elsewhere in this Agreement, for the purposes of this Agreement, the following
terms shall have the meanings here set forth:


1.1           “1934 Act” means the Securities Exchange Act of 1934, as amended.


1.2           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, such Person, as such terms are
used in and construed under Rule 144 under the 1933 Act.


--------------------------------------------------------------------------------



1.3           “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in the City of New York are authorized or
required by law to remain closed.


1.4           “Closing” means the purchase and sale of the Securities pursuant
to Section 2.3.


1.5           “Closing Date” means the date and time of the Closing.


1.6           “Effective Date” means the date that the Registration Statement is
first declared effective by the SEC.


1.7           “Eligible Market” means any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or the NASD Over-the-Counter Bulletin Board.


1.8           “Lien” means any lien, charge, claim, security interest,
encumbrance, right of first refusal or other restriction.


1.9           “Material Adverse Effect” means a material adverse effect on (i)
the condition (financial or otherwise), business, assets or results of
operations of the Company,  (ii) the Company’s ability to perform any of its
obligations under the terms of the Transaction Documents in any material respect
or (iii) the rights and remedies of the Purchaser under the Transaction
Documents.


1.10           “Person” means an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.


1.11           “Registration Rights Agreement” means a Registration Rights
Agreement substantially in the form of Exhibit B hereto.


1.12           “Registration Statement” means a registration statement meeting
the requirements set forth in the Registration Rights Agreement and covering the
resale of the Initial Shares and the Warrant Shares.


1.13           “Securities” means the Common Stock, the Warrants and the Warrant
Shares issued or issuable pursuant to the Transaction Documents.


1.14           “Subsidiary” means any Person in which the Company, directly or
indirectly, owns capital stock or holds an equity or similar interest.


1.15           “Trading Day” means (a) any day on which the Common Stock is
listed or quoted and traded on its primary Trading Market, (b) if the Common
Stock is not then listed or quoted and traded on any Eligible Market, then a day
on which trading occurs on the NASDAQ Global Market (or any successor thereto),
or (c) if trading ceases to occur on the NASDAQ Global Market (or any successor
thereto), any Business Day.

2

--------------------------------------------------------------------------------



1.16           “Trading Market” means the NASD Over-the-Counter Bulletin Board
or any other Eligible Market, or any other national securities exchange, market
or trading or quotation facility on which the Common Stock is then listed or
quoted.


1.17           “Transaction Documents” means this Agreement, the Registration
Rights Agreement, the Warrants and any other agreement entered into, now or in
the future, by the Company in connection with this Agreement or any of the other
Transaction Documents.


1.18           List of Additional Definitions.  The following is a list of
additional terms used in this Agreement and a reference to the Section hereof in
which such term is defined:


Term
Section
Action
3.8
Additional Shares of Stock
5.7(b)
Adjusted Initial Shares
5.7(b)
Adjusted Purchase Price
5.7(b)
Aggregate Consideration
5.7(b)
Agreement
Preamble
Common Stock
Recitals
Company
Preamble
Diluted Price
5.7(a)
Initial Shares
Recitals
Make-Whole Number
5.7(b)
Purchase Price
Recitals
Purchaser
Preamble
Regulation D
Recitals
Regulation S
Recitals
SEC
Recitals
U.S. Person
4.2
Warrants
Recitals
Warrant Shares
Recitals
1933 Act
Preamble

 
3

--------------------------------------------------------------------------------



2.          PURCHASE AND SALE OF SECURITIES.


2.1           Purchase of the Initial Shares and Warrants.  Subject to the terms
and conditions of this Agreement and on the basis of the representations and
warranties made herein, the Company hereby agrees to sell and issue to each
Purchaser, and each Purchaser hereby severally and not jointly agrees to
purchase from the Company, (i) the number of Initial Shares set forth opposite
the Purchaser’s name on Schedule A hereto and (ii) a Warrant to acquire up to
the number of Warrant Shares set forth opposite such Purchaser’s name on
Schedule A hereto for aggregate cash consideration in the amount of the Purchase
Price set forth opposite such Purchaser’s name on Schedule A hereto.


2.2           Time and Place of Closing.  The Closing shall take place at the
offices of Chadbourne & Parke LLP, 1200 New Hampshire Avenue, N.W., Washington,
DC  20036 on December 24, 2007.


2.3           Closing Deliveries.


(a)           At the Closing, the Company shall deliver or cause to be delivered
to each Purchaser the following:


(i)           a stock certificate, free and clear of all restrictive legends
(except as expressly provided in Section 5.1(b)), evidencing the Initial Shares
subject to purchase by the Purchaser, registered in the name of the Purchaser;


(ii)           a Warrant, issued in the name of the Purchaser, exercisable for
up to the number of  Warrant Shares subject to purchase by such Purchaser;


(iii)           a copy of the Registration Rights Agreement executed on behalf
of the Company; and


(iv)           any other documents reasonably requested by the Purchaser or its
counsel in connection with the Closing, including, without limitation, certified
copies of the Company’s certificate of incorporation, certificates of good
standing and customary officers’ and secretary’s certificates.


(c)           At the Closing, each Purchaser shall deliver or cause to be
delivered to the Company cash in an amount equal to the Purchase Price payable
by such Purchaser by wire transfer of immediately available federal funds to the
account of the Company.


2.4           Use of Proceeds.  The Company will use the net proceeds of the
issuance and sale of Initial Shares and the Warrants for its general working
capital and other corporate purposes.

4

--------------------------------------------------------------------------------



3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to each Purchaser, severally and not jointly, as
follows:
 
3.1           Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than those listed in Schedule 3.1.  Except as disclosed in Schedule 3.1,
the Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien, and all the
issued and outstanding shares of capital stock or comparable equity interests of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.


3.2           Organization and Good Standing.  Each of the Company and each
Subsidiary is a corporation validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization (as applicable), with
all requisite power and authority to carry on its business as presently
conducted and own and use its properties and assets.  Each of the Company and
each Subsidiary is authorized to conduct business as a foreign corporation and
is in good standing in each jurisdiction where the conduct of its business or
the ownership of its property requires such qualification, except where the
failure to be so qualified and in good standing would not, individually or in
the aggregate, reasonably be expected to have or result in a Material Adverse
Effect.


3.3           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereunder and thereunder have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company in connection therewith.  Each Transaction Document has
been (or upon delivery will have been) duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms.


3.4           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not (a) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, (b) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any Subsidiary is a party or by
which any property or asset of the Company or any Subsidiary is bound or
affected, or (c) result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (assuming the accuracy
of the Purchaser’s representations and warranties and compliance by the
Purchaser with its respective covenants as set forth in this Agreement),
including federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (b) and
(c), such as would not, individually or in the aggregate, reasonably be expected
to have or result in a Material Adverse Effect.

5

--------------------------------------------------------------------------------



3.5           Issuance of the Securities.  The Securities have been duly
authorized.  The Initial Shares and Warrants, when issued and paid for in
accordance with the terms of this Agreement, and the Warrant Shares issuable
upon exercise of the Warrants when so issued and paid for in accordance with the
terms of the Warrants, will be validly issued, fully paid and nonassessable, and
free and clear of all Liens and charges and shall not be subject to preemptive
or similar rights.  The Company has reserved from its duly authorized capital
stock the maximum number of shares of Common Stock to be issued to the
Purchasers upon exercise of the Securities.  Assuming the continued validity of
the Purchasers’ representations and warranties contained in Section 4, the
offer, issuance and sale of the Securities to the Purchasers pursuant to this
Agreement and upon exercise of the Warrants are exempt from registration
requirements of the 1933 Act.


3.6           Capitalization.  The aggregate number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) as of the date hereof
is set forth in Schedule 3.6.  All outstanding shares of capital stock are duly
authorized, validly issued, fully paid and nonassessable and have been issued in
compliance with all applicable securities laws.  Except as set forth in
Schedule 3.6 and except for customary adjustments as a result of stock
dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, as of the date
hereof there are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders).  The issuance and sale of the Securities will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under such securities.


3.7           Answer to all Inquires.  The Company has answered all inquiries
that the Purchaser has made of it concerning the Company, its business and
financial condition, or any other matter relating to the operation of the
Company and the offering and sale of the Initial Shares and Warrant to such
Purchaser.  No written statement or inducement that is contrary to the
information conveyed to the Purchaser that if untrue would have a material
effect on the Company’s business taken as a whole has been made by or on behalf
of the Company to the Purchaser.


3.8           Absence of Litigation.  Except as set forth in Schedule 3.8, there
is no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary, any of the Company’s officers or directors in their
capacities as such and any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(a) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (b) could, if there were
an unfavorable decision, individually or in the aggregate, have or result in a
Material Adverse Effect.  To the knowledge of the Company, no judgment,
injunction, writ, award, decree or order has been issued by any court or other
governmental authority against the Company.

6

--------------------------------------------------------------------------------



3.9           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company is imminent, with respect to any of the employees of
the Company.


3.10           Compliance.  Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, reasonably be
expected to have or result in a Material Adverse Effect.


3.11           Transactions with Affiliates and Employees.  Except as set forth
in Schedule 3.11, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.


3.12           Title to Assets.  The Company and its Subsidiaries have valid
title to or leasehold rights for all real property that is material to the
business of the Company and the Subsidiaries and good and marketable title in
all personal property owned by them that is material to the business of the
Company and the Subsidiaries, in each case free and clear of all Liens, except
for Liens disclosed in Schedule 3.12 or as do not, individually or in the
aggregate, materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries.  Any real property and
facilities held under lease by the Company and its Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance; except as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect.


3.13           Registration Rights.  Except as described in Schedule 3.13, as of
the date hereof  the Company has not granted or agreed to grant to any Person
any rights (including “piggy-back” registration rights) to have any securities
of the Company registered with the SEC or any other governmental authority that
have not been satisfied or waived.

7

--------------------------------------------------------------------------------



3.14           Form SB-2 Eligibility.  The Company is eligible to register the
resale of its Common Stock for resale by the Purchasers under Form SB-2
promulgated under the 1933 Act.


3.15           Disclosure.  All disclosures provided to the Purchaser regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on behalf of the Company are
true and correct in all material respects and do not contain any untrue
statement of a material fact to the extent of the Company’s knowledge.  Except
for the transactions contemplated by this Agreement, no event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, prospects, operations or
financial conditions, which, under applicable law, rule or regulation, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed.


4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS.  Each  Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows as of the date hereof and the Closing Date:


4.1           Organization; Authority.  The Purchaser is either a natural person
who is a citizen of the Republic or Korea, or an entity duly organized, validly
existing and in good standing under the laws of the Republic of Korea.  If the
Purchaser is an entity, (a) the Purchaser has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents to which it is a party and otherwise to carry out its
obligations hereunder and thereunder and (b) the execution, delivery and
performance by the Purchaser of the Transaction Documents to which it is a party
have been duly authorized by all necessary action on the part of the
Purchaser.  Each Transaction Document to which the Purchaser is a party has been
(or upon delivery will have been) duly executed by the Purchaser and, when
delivered by the Purchaser in accordance with terms hereof, will constitute the
valid and legally binding obligations of the Purchaser, enforceable against it
in accordance with its terms.


4.2           The Purchaser’s Status.  At the time the Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the 1933 Act.  The Purchaser is not a
broker-dealer, or required to be registered as a broker-dealer, under Section 15
of the 1934 Act.  The Purchaser is not a U.S. person within the meaning of
Rule 902(k) of Regulation S under the 1933 Act (“U.S. Person”), which term
includes: (i) a natural person resident in the United States; (ii) a partnership
or corporation organized or incorporated under the laws of the United States;
(iii) an estate of which any executor or administrator is a U.S. Person; (iv) a
trust of which any trustee is a U.S. Person (other than a trust of which any
professional fiduciary duty acting as trustee is a U.S. Person, if a trustee who
is not a U.S. Person has sole or shared investment discretion with respect to
the trust assets, and no beneficiary of the trust (and no settler if the trust
is revocable) is a U.S. Person); (v) an agency or branch of a foreign entity
located in the United States; (vi) a non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. Person; (vii) a discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary organized, incorporated or (if an individual) resident in the United
States; and (viii) a partnership or corporation (A) organized or incorporated
under the laws of any foreign jurisdiction and (B) formed by a U.S. Person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) under the 1933 Act) who are not natural
persons, estates or trusts.  If the Purchaser is a trust, no beneficiary of the
trust is a U.S. Person.

8

--------------------------------------------------------------------------------



4.3           Experience of the Purchaser; Substantial Risk of Loss.  The
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment,
and the Purchaser has had available such information with respect to the Company
as the Purchaser deems necessary or appropriate to make such evaluation and an
informed investment decision with respect thereto.  The Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.   The Purchaser has
discussed with its professional legal, tax and financial advisors, to the extent
it deemed appropriate, the suitability of the investment in the Securities for
its particular tax and financial situation.


4.4           Manner and Place of Solicitation.  The Purchaser is not purchasing
the Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement. The Purchaser has
not been offered the Securities in the United States and at the time of
execution of this Agreement is physically outside the United States.


4.5           No Public Sale or Distribution; Investment Intent.  The Purchaser
is acquiring the Securities in the ordinary course of business for its own
account for investment purposes only and not on behalf or for the benefit of any
U.S. Person or with a view towards, or for resale in connection with, the public
sale or distribution thereof, and the Purchaser does not have a present
intention nor a present arrangement to effect any distribution of the Securities
to or through any person or entity.  Except as expressly contemplated by the
Transaction Documents, the sale and resale of the Securities has not been
pre-arranged with any U.S. Person or buyer in the United States, and the
Purchaser has no present plans to enter into any contract, undertaking,
agreement or arrangement for the distribution, resale, subdivision or
fractionalization of the Securities.  In order to induce the Company to issue
and sell the Securities subscribed for hereby, the Purchaser agrees that the
Company will have no obligation to recognize the ownership, beneficial or
otherwise, of the Securities by anyone but the Purchaser.  Notwithstanding the
foregoing, by making the representations herein, the Purchaser does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to an effective registration statement or an exemption under the 1933
Act.


4.6           Information Regarding the Company.  The Purchaser has been
furnished with or has had access to all publicly available documents and records
of the Company so as to allow the Purchaser to understand and evaluate such
records and documents fully.  In addition, the Purchaser has received from the
Company such other information concerning its operations, financial condition
and other matters as the Purchaser has requested and considered all factors the
Purchaser deems material in deciding on the advisability of investing in the
Securities.  In evaluating the suitability of an investment in the Company, the
Purchaser has not been furnished and has not relied upon any representations or
other information (whether oral or written) other than as set forth herein or in
the publicly available documents and records of the Company.  The Purchaser has
not relied on any projections in making an investment decision with respect to
the Securities.

9

--------------------------------------------------------------------------------



4.7           No Distribution.  The Purchaser has not distributed the records
and documents the Company provided to the Purchaser under or in connection with
this Agreement to any other Person.


4.8           Information Regarding the Purchaser.  All information which the
Purchaser has provided to the Company concerning itself, its financial position,
and the knowledge of financial and business matters of the person making the
investment decision on behalf of the  Purchaser, including all information
contained herein, is true and complete as of the date of this Agreement and will
be true and complete as of the Closing Date.  If in any respect the
representations and warranties of the Purchaser contained herein and all other
information that the Purchaser has provided to the Company shall not be true and
accurate at any time prior to the Closing Date, the Purchaser agrees to give
prompt written notice of such fact to the Company, specifying which
representations, warranties or information are not true and accurate and the
reasons therefor.  The Purchaser understands that the offering and sale of the
Securities is intended to be exempt from registration under the 1933 Act, by
virtue of Regulation D and/or Regulation S of the 1933 Act, and from applicable
U.S. or foreign federal or state securities laws based, in part, upon the
representations, warranties and agreements contained in this Agreement and that
the Company may rely on such representations, warranties and agreements in
connection therewith.


4.9           Regulation S Compliance.  The address set forth on Schedule A to
of this Agreement is the Purchaser’s true and correct residence or principal
place of business and the Purchaser has no present intention of becoming a
resident of any state or other jurisdiction of the United States or moving its
principal place of business within the United States. The Purchaser acknowledges
and agrees that until the expiration of the one-year distribution compliance
period within the meaning of Rule 902(f) of Regulation S under the 1933 Act, the
Purchaser will only resell the Securities in compliance with the provisions of
Regulation S, pursuant to registration under the 1933 Act or pursuant to an
exemption from registration.  The Purchaser agrees not to engage in hedging
transactions with regard to the Securities unless in compliance with the 1933
Act.


5.           COVENANTS AND AGREEMENTS.


5.1           Transfer Restrictions.


(a)           Each Purchaser covenants that its Securities will only be disposed
of pursuant to an effective registration statement under the 1933 Act or
pursuant to an available exemption from the registration requirements of the
1933 Act, and in compliance with any applicable state securities laws.  In
connection with any transfer of Securities other than pursuant to an effective
registration statement or to the Company or pursuant to Rule 144(k) under the
1933 Act, the Company may require the transferor to provide to the Company an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the 1933 Act.  Notwithstanding the foregoing, the Company
hereby consents to and agrees to register on the books of the Company without
any such legal opinion, any transfer of Securities by a Purchaser to an
Affiliate of such Purchaser, provided that the transferee certifies to the
Company that it is an “accredited investor” as defined in Rule 501(a)
promulgated under the 1933 Act.

10

--------------------------------------------------------------------------------



(b)           Each Purchaser agrees to the imprinting, except as otherwise
permitted by Section 5.1(c), of a legend in substantially the following form on
any certificate evidencing Securities:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE [AND THE SECURITIES ISSUABLE UPON
EXERCISE HEREOF] HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY OTHER U.S. OR FOREIGN SECURITIES LAWS,
AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD, HYPOTHECATED OTHERWISE TRANSFERRED
UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE U.S. AND FOREIGN
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE U.S. AND FOREIGN SECURITIES LAWS.  THE COMPANY MAY
REQUIRE AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO THE
EFFECT THAT ANY PROPOSED OFFER, SALE, HYPOTHECATION OR OTHER TRANSFER IS IN
COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS
CERTIFICATE [AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF] MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.


(c)           Certificates evidencing Securities shall not be required to
contain the legend set forth in Section 5.1(b) or any other legend if such
Securities are eligible for sale under Rule 144(k) under the 1933 Act or if such
legend is not required under applicable requirements of the 1933 Act (including
judicial interpretations and pronouncements issued by the Staff of the
SEC).  Following such time as a legend is no longer required for certain
Securities, the Company will, no later than ten Trading Days following the
delivery by a Purchaser to the Company of a legended certificate representing
such Securities, deliver or cause to be delivered to such Purchaser a
certificate representing such Securities that is free from all restrictive and
other legends.

11

--------------------------------------------------------------------------------



(d)           Each Purchaser agrees that stop transfer instructions have been or
will be placed with respect to the Securities so as to restrict the resale,
pledge, hypothecation or other transfer thereof and that the Company’s stock
transfer agent will not be required to accept for registration of transfer any
Securities, except upon presentation of evidence satisfactory to the Company and
the transfer agent that the restrictions set forth in this Agreement have been
complied with.  Each Purchaser also agrees that stop transfer instructions
described in the preceding sentence will be placed with respect to any new
certificate representing the Securities upon presentment by the Purchaser of a
certificate for transfer.


5.2           Reservation and Listing of Securities.


(a)           The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may be required to fulfill its obligations in full under the
Transaction Documents.


(b)           The Company shall (i) in the time and manner required by each
Trading Market, prepare and file with such Trading Market an additional shares
listing application covering all of the shares of Common Stock issued or
issuable under the Transaction Documents, (ii) take all steps necessary to cause
such shares of Common Stock to be approved for listing on each Trading Market as
soon as possible thereafter, (iii) provide to the Purchasers evidence of such
listing, and (iv) maintain the listing of such Common Stock on each such Trading
Market.


5.3           Reports and Filing.  Upon execution of this Agreement, the Company
shall fully cooperate with each Purchaser in preparing, drafting and filing the
reports the Purchaser must file with the relevant government authorities,
agencies, offices and other institutions in connection with the acquisition of
foreign securities by the Purchaser. Each Purchaser shall fully cooperate with
the Company in preparing, drafting and filing any reports and documents pursuant
to the relevant securities laws and regulations.


5.4           General Indemnity.  The Company agrees to indemnify and hold
harmless each Purchaser and its directors, officers, affiliates, agents,
successors and assigns from an against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by such
Purchaser as a result of any inaccuracy in or breach of the representations,
warranties or covenants made by the Company herein.  Each Purchaser, severally
and not jointly, agrees to indemnify and hold harmless the Company and its
directors, officers, affiliates, agents, successors and assigns from and against
any and all losses, liabilities, deficiencies, costs, damages and expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred by the Company as a result of any inaccuracy in or
breach of the representations, warranties or covenants made by such Purchaser
herein.


5.5           Compliance with Laws.  So long as a Purchaser beneficially owns
any Securities, the Company will use reasonable efforts to comply with all
applicable laws, rules, regulations, orders and decrees of all governmental
authorities, except to the extent non-compliance (in one instance or in the
aggregate) would not have a Material Adverse Effect.

12

--------------------------------------------------------------------------------



5.6           Disbursement of Funds.  At the Closing, each Purchaser shall
transfer cash in an amount equal to such Purchaser’s Purchase Price to a
separate account of the Company in the manner specified in Section 2.3(b).


5.7           Antidilution.


(a)           If, at any time prior to the second anniversary of the Closing
Date, the Company issues Additional Shares of Stock at an effective net price to
the Company (the “Diluted Price”) that is less than the Adjusted Purchase Price,
then within ten Business Days of such issuance, the Company shall issue to each
Purchaser an additional number of shares of Common Stock equal to the applicable
Make-Whole Number.  No shares shall be issued pursuant to this Section 5.7 upon
the issuance by the Company of warrants or options to purchase Common Stock or
preferred stock, and any adjustment in connection with such options or warrants
shall be made at the time such options or warrants are exercised and the Company
issues Common Stock or preferred stock, as applicable, to the holder thereof
(provided that such exercise occurs prior to the second anniversary of the
Closing Date).  Notwithstanding the foregoing or any other provision hereof to
the contrary, the Company shall not be obligated to issue any Common Stock
pursuant to this Section 5.7 to any Purchaser that fails to purchase all of such
Purchaser’s Initial Shares as provided herein.


(b)           For purposes of this Section 5.7, the following defined terms
shall have the following meanings:


 “Additional Shares of Stock” shall mean all shares of Common Stock and/or
preferred stock issued by the Company, other than: (1) shares of Common Stock
issued upon conversion of any shares of preferred stock of the Company; (2)
shares of Common Stock and/or preferred stock and/or warrants and/or options
(and the Common Stock or preferred stock issued upon the exercise of such
warrants and/or options) issued before or after the Closing Date to directors,
officers, employees, consultants and other advisors of the Company and which are
approved by at least a majority of the Board of Directors of the Company; and
(3) shares of Common Stock or preferred stock or other rights issued in
connection with any stock dividends, combinations, splits, recapitalizations and
the like.


“Adjusted Initial Shares” means, with respect to any Purchaser, the Initial
Shares of such Purchaser, as adjusted by the Company for any stock dividend,
combination, split, recapitalization and the like with respect to such Initial
Shares occurring after the Closing Date.


“Adjusted Purchase Price” means, with respect to any Purchaser, US$1.40 per
share of Common Stock, as adjusted by the Company for any stock dividend,
combination, split, recapitalization and the like with respect to the Initial
Shares of such Purchaser occurring after the Closing Date.


“Aggregate Consideration” shall mean: (1) to the extent it consists of cash, the
net amount of cash received by the Company after deduction of any underwriting
or similar commissions, compensation or concessions paid or allowed by the
Company in connection with such issue or sale; (2) to the extent it consists of
property other than cash, the fair value of such property as determined by the
Board of Directors of the Company; and (3) if shares of Common Stock or
preferred stock are issued or sold together with other stock or securities or
other assets of the Company for a consideration that covers both, the portion of
the consideration so received that may be determined by the Board of Directors
of the Company to be allocable to such shares of Common Stock or preferred
stock.

13

--------------------------------------------------------------------------------



“Make-Whole Number” means, with respect to any Purchaser, (1) the quotient of
the Purchase Price for such Purchaser divided by the Diluted Purchase Price
minus (2) the Adjusted Initial Shares of such Purchaser.


5.8           AMEX Listing.  Following the Closing, the Company shall take
commercially reasonable efforts to cause the Common Stock to be listed for
trading on the American Stock Exchange within three years from the Closing Date.


6.           CONDITIONS.


6.1           Conditions Precedent to the Obligations of the Purchaser.  The
obligation of each Purchaser to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Purchaser, at or before the Closing, of each
of the following conditions:


(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date (except for those representations and warranties that
speak only as of a specified date, which shall be true and correct as of such
specified date);


(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing;


(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;


(d)           Material Adverse Changes.  Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
would reasonably be expected to have or result in a Material Adverse Effect; and


(e)           Stockholder Approval.  The issuance of all of the Initial Shares
and the Warrants shall have been approved by the holders of a majority of the
shares of the outstanding Common Stock in accordance with all applicable
requirements of the Delaware General Corporation Law and the 1934 Act.


6.2           Conditions Precedent to the Obligations of the Company.  The
obligation of the Company to sell Securities to any Purchaser at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

14

--------------------------------------------------------------------------------



(a)           Representations and Warranties.  The representations and
warranties of the Purchaser contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;


(b)           Performance.  The Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing;


(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;


(d)           No Material Adverse Effect.  Since the date of execution of this
Agreement, no event or series of events shall have occurred that reasonably
would reasonably be expected to have or result in a Material Adverse Effect; and


(e)           Stockholder Approval.  The issuance of the all of the Initial
Shares and the Warrants shall have been approved by the holders of a majority of
the shares of the outstanding Common Stock in accordance with all applicable
requirements of the Delaware General Corporation Law and the 1934 Act.


7.           MISCELLANEOUS.


7.1           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.


7.2           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
e-mail at the facsimile number or e-mail address specified in this Section 7.2
prior to 18:30 (New York City time) on a Trading Day, (b) the Trading Day after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Agreement later than 18:30
(New York City time) on any date and earlier than 24:00 (New York City time) on
such date, (c) the Trading Day following the date of mailing, if sent by
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as follows:


If to the Company:              
Rexahn Pharmaceuticals, Inc.
9620 Medical Center Drive
Rockville, MD 20850
Attn:                Tae Heum Jeong
Fax No.:           (240) 453-531
E-Mail:             ted@rexahn.com
   
With a copy to:
Chadbourne & Parke LLP
1200 New Hampshire Avenue, N.W.
Washington, D.C.  20036
Attn:                Hwan Kim
Fax No.:           (202) 974-6790
E-Mail:             hkim@chadbourne.com
   
If to the Purchaser:
To the address for such Purchaser set forth on Schedule A hereto



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

15

--------------------------------------------------------------------------------



7.3           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed by the Company.  No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.


7.4           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


7.5           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.


7.6           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee is an intended third-party
beneficiary of Section 5.4.


7.7           GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  ALL QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE REPUBLIC OF KOREA WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE SEOUL CENTRAL DISTRICT COURT OF THE REPUBLIC OF KOREA, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT TO
THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER.  EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS WARRANT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.  THE COMPANY AND THE PURCHASER
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

16

--------------------------------------------------------------------------------



7.8           Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery and/or
exercise of the Securities for a period of one year; provided, however, that if
any Purchaser sells or transfers 50% or more of such Purchaser’s Initial Shares
to any third party, the representations, warranties and covenants made by the
Company to such Purchaser, and by such Purchaser to the Company, under this
Agreement immediately shall cease to be effective.


7.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.


7.10           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.


7.11           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
17

--------------------------------------------------------------------------------


 
7.12           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.


7.13           Adjustments in Share Numbers and Prices.  In the event of any
stock split, subdivision, dividend or distribution payable in shares of Common
Stock (or other securities or rights convertible into, or entitling the holder
thereof to receive directly or indirectly shares of Common Stock), combination
or other similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.


[Signature pages follow]

18

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.



 
Company
     
REXAHN PHARMACEUTICALS, INC.
     
By:
/s/ Chang H. Ahn  
Name:
Chang H. Ahn
 
Title:
CEO
             
Purchaser
       
[Name of Purchaser]
       
By:
 



[Signature page to Securities Purchase Agreement]
 
 

--------------------------------------------------------------------------------